Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Applicant argues that cited references failed to disclose  wherein the media asset is interactive and contextual; transmitting the rendered augmented combined video and media asset stream via a network to one or more viewer devices such that the video stream and media assets are displayed at the same time in separate portions of a viewer device display screen such that the media asset remains interactive.

However, Rose et al disclose a system being capable of embedding  interactive media asset to media by combining the contents at the server in order to transmit the combined contents to the users via a network and the combined contents are displayed synchronously in different area or location of the display device of the users as we can see in fig.6 and fig.7 and as disclosed in para.0127; 0063;0065; 0160-0161; 0176-0177; 0210;0091.  This action is made non-final.
                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis  (US.Pub.20080129825) et al in view of Ruxton (US.Pub.No.20180014047) and Rose(US.Pub.No.20120240162).

Regarding claim 1,  DeAngelis et al disclose a method comprising: receiving a video stream from a camera at an event(see fig.1 and fig.2 with cameras  for capturing live video; system 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control device 104 that controls one or more cameras 110 to capture image data of the one or more of objects 106. This image data is illustratively shown being output as live feeds (such as signals representing the captured image data), 0057); 

receiving a media asset associated with the event (see fig.1 and fig.2, component 227; camera control device 204 sends annotation data 227 to recording device 220 for recording with image data 219. Annotation data 227 includes identification of tracked objects of image data 219, 0082-0083; 0086; recording device 220 replays recorded image data 219 and annotation data 227 as a single feed 205 featuring one or more objects 206. Where system 200 is utilized as a training device by a sports team, recording device 220 may be operated to generate image feed 205 by overlaying annotation data 227 onto image data 219 for one or more selected athletes. Thus, recording device 220 automatically displays recorded image streams and performance information of the selected athlete,0087; 0089);

combining  the video stream and media asset into an augmented combined video and media asset stream( Recording device 220 may combine annotation data 227 with recorded image data 219 when generating disc 222.,0086; recording device 220 generates live image feed 205 by combining a video overlay of performance information selected from annotation data 227 and image data 219,0089 );

rendering the augmented combined video and media asset stream(see fig.25; production control device 2514 produces an image stream 2505, from one or more image feeds 2519, for display on a display device 2520. Production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505, 0213; 0193-0194; overlaying annotation data 227 onto image data 219 for one or more selected athletes,0087;0089 ).
 
But did not explicitly disclose wherein the media asset is interactive and contextual; including rendering pre-render elements of the combined video and media asset stream; and transmitting the rendered augmented combined video and media asset stream via a network to one or more viewer devices such that the video stream and media assets are displayed at the same time in separate portions of a viewer device display screen such that the media asset remains interactive.

However,  Ruxton et al disclose including rendering pre-render elements of the combined video and media asset stream(Advertisement 254 can be any suitable advertisement presented on a user device. For example, as shown in FIG. 2B, advertisement 254 can include a live video stream 258 presented as a pre-roll advertisement prior to presentation of other media content (e.g., such as a video, a movie, a television program, and/or any other suitable media content,0038; 0047).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Ruxton to modify DeAngelis by applying pre-rolling technique of Ruxton to DeAngelis  for the purpose of improving viewing experience of the users.

And  Rose et al disclose wherein the media asset is interactive and contextual; and transmitting the rendered augmented combined video and media asset stream via a network to one or more viewer devices such that the video stream and media assets are displayed at the same time in separate portions of a viewer device display screen such that the media asset remains interactive (see fig.6 for displaying interactive overlay 306 on the top of the video; the system 10 is used to provide enhanced social television functionality (companion viewing). For example, when a user tunes to a specific program, he is able to interact actively with other users who are also watching that same program. Alternatively, the user is able to see what certain other users are watching, or what is popular, most highly rated or currently `trending`. This information could present itself as an overlay 306 on the television screen and/or as information sent to the user's mobile device 300,0160-0161; this could be performed manually by an operator, or automatically by comparing the received data with a database of audio/video data. Once the content has been identified, relevant data/functionality can be overlaid 306 on the television 100, or delivered to a mobile device 300. In this example, the relevant functionality is a list of online shops through which a user could purchase the product being advertised. This is provided by comparative shopping service 402,0176;0210;0180; a system, server and method for synchronizing interactive web services with live and on-demand TV & radio (i.e. media content),0065; [0063] means for analysing the media content item to determine augmentation content that is associated with the media content item, the augmentation content being adapted to augment the media content item; and [0064] means for providing the user with access to the augmentation content while the user is consuming the media content item; 0091; This augmentation content is then sent back to the processor 204 which combines it with the content, and outputs augmented media content to the user, for example, by overlaying the augmentation content over the programme as it is being watched on the TV screen. In this way, the user 108 is provided with augmented media content. Alternatively, the augmentation content may be delivered to any of the companion user devices 300-1,300-3 as described above,0127 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Rose to modify DeAngelis  and Ruxton by providing interactive overlaid contents  for the purpose of allowing users to interact with  additional  contents accordingly.

Regarding claim 2, DeAngelis et al disclose wherein the augmented combined video and media asset stream is rendered and transmitted by streaming contemporaneously with the event (recording device 220 selects performance data for runner 206(3) and includes this performance data, e.g., as a video overlay,0086).

Regarding claim 3, DeAngelis et al disclose wherein the augmented combined video and media asset stream is rendered and transmitted via video on demand following the event(Streamed images from these cameras are replayed (e.g., stored and re-played as on demand video streams,0069).

Regarding claim 4, DeAngelis et al disclose wherein the media asset comprises multiple media assets(see fig.25 with elements 2527 and 2558; production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505,0213).

Regarding claim 5, DeAngelis and Ruxton et al did not explicitly disclose wherein at least one media asset is interactive in its separate portion of the viewer device display screen.

However, Rose et al disclose wherein at least one media asset is interactive in its separate portion of the viewer device display screen(see fig.6 and fig.7; 0160-0161; 0181).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Rose to modify DeAngelis  and Ruxton by providing interactive overlaid contents  for the purpose of allowing users to interact with  additional  contents accordingly.

Regarding claim 6, DeAngelis et al disclose wherein the rendered stream is displayed with the video stream in a center portion of the viewer device display screen with the media assets displayed around an outside of the center portion (see fig.25 with divided screen).

Regarding claim 7, DeAngelis  et al disclose wherein the rendered stream is displayed with the video stream in a selected portion of the viewer device display screen (see fig.25; 0213).

Regarding claim 8, DeAngelis et al disclose wherein at least one media asset is displayed at least partially within the selected portion of the viewer device display screen (statistical data 2558 to display device 2520 for display in association with image stream 2505,0213).

Regarding claim 9,  DeAngelis et al  disclose wherein the media asset comprises an image and a link(a URL provided to athlete 306,0093;0193).

Regarding claim 10, DeAngelis  and Ruxton et al did not  disclose wherein the link is selectable via the viewer device to provide a stack of selectable content.

However, Rose et al disclose wherein the link is selectable via the viewer device to provide a stack of selectable content (0146-0147; the relevant functionality is a list of online shops through which a user could purchase the product being advertised. This is provided by comparative shopping service 402,0176-0177).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Rose to modify DeAngelis and Ruxton by providing user interface with options to select contents from a list for the purpose of increasing satisfaction of the users.

Regarding claim 11, DeAngelis  et al disclose wherein the media asset comprises a context asset( Production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505,0213-0214;

Regarding claim 12, it is rejected using the same ground of rejection for claim 1.
Regarding claim 14, it is rejected using the same ground of rejection for claim 3.
Regarding claim 15, it is rejected using the same ground of rejection for claim 4.

Regarding claim 16, Garcia et al disclose wherein at least one media asset is not interactive ( Annotation data 227 includes identification of tracked objects of image data 219,0082; performance information of the selected athlete,0086 ).

Regarding claim 17, it is rejected using the same ground of rejection for claim 6.
Regarding claim 18, it is rejected using the same ground of rejection for claim 7.
Regarding claim 19, it is rejected using the same ground of rejection for claim 8.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.
Regarding claim 21, it is rejected using the same ground of rejection for claim 1.
                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425